UNPUBLISHED

UNITED STATES COURT OF APPEALS
                FOR THE FOURTH CIRCUIT


UNITED STATES OF AMERICA,              
                 Plaintiff-Appellee,
                 v.                               No. 01-4065
CHARLES THOMAS DICKERSON,
             Defendant-Appellant.
                                       
           Appeal from the United States District Court
        for the Eastern District of Virginia, at Alexandria.
             James C. Cacheris, Senior District Judge.
                         (CR-97-159-A)

                       Argued: October 30, 2001

                      Decided: December 27, 2001

Before NIEMEYER, WILLIAMS, and MICHAEL, Circuit Judges.



Affirmed by unpublished per curiam opinion.


                             COUNSEL

ARGUED: Kurt H. Jacobs, SIDLEY, AUSTIN, BROWN & WOOD,
Washington, D.C., for Appellant. Robert Andrew Spencer, Assistant
United States Attorney, OFFICE OF THE UNITED STATES
ATTORNEY, Alexandria, Virginia, for Appellee. ON BRIEF: Jef-
frey T. Green, SIDLEY, AUSTIN, BROWN & WOOD, Washington,
D.C.; James W. Hundley, BRIGLIA & HUNDLEY, P.C., Fairfax,
Virginia, for Appellant. Kenneth E. Melson, United States Attorney,
OFFICE OF THE UNITED STATES ATTORNEY, Alexandria, Vir-
ginia, for Appellee.
2                    UNITED STATES v. DICKERSON
Unpublished opinions are not binding precedent in this circuit. See
Local Rule 36(c).


                             OPINION

PER CURIAM:

   Charles Thomas Dickerson appeals his convictions and sentence
for one count of conspiracy to commit bank robbery, one count of
bank robbery, and one count of use of a firearm during and in relation
to a crime of violence. Dickerson argues that the district court erred
by (1) denying Dickerson’s motion to suppress the testimony of the
Government’s key witness; (2) improperly instructing the jury; (3)
enhancing Dickerson’s sentence based upon an unproven overt act;
and (4) failing to depart downward due to Dickerson’s lengthy pre-
trial term of home detention. Finding no reversible error, we affirm.

                                  I.

                                 A.

   On January 24, 1997, the First Virginia Bank in Alexandria, Vir-
ginia was robbed. An eyewitness recorded the license plate number
of the getaway vehicle, which was traced to Dickerson. On January
27, several armed police officers and federal agents visited Dicker-
son’s apartment in Takoma Park, Maryland to question him regarding
the bank robbery. The officers knocked on Dickerson’s door and
asked him if he would accompany them to the FBI Field Office in the
District of Columbia for questioning about the robbery. Dickerson
agreed but asked if he could retrieve his coat from the bedroom.
When Dickerson turned to get his coat, two agents followed him into
his bedroom. As Dickerson picked up his coat from the bed, the
agents observed cash, in an amount later determined to be $552, fall
onto the bed. The agents requested Dickerson’s consent to search his
apartment, which Dickerson denied. Dickerson accompanied the
agents to the FBI field office, during which time he was not formally
placed under arrest or handcuffed.
                      UNITED STATES v. DICKERSON                       3
   At the field office, Dickerson was interviewed by Special Agent
Lawlor and Detective Thomas Durkin of the Alexandria Police
Department. Dickerson denied any involvement in the robbery but
admitted that he had driven to Old Town, Alexandria on the morning
in question to look at a restaurant. Lawlor then obtained, by tele-
phone, a search warrant for Dickerson’s apartment, relying upon the
facts that the robber left the scene in a car registered to Dickerson and
that Dickerson had over $550 in cash in his apartment when they had
arrived, had just that day paid his landlord $1350 in cash to cover
back rent, and had admitted that he was near the bank at the time of
the robbery. Lawlor and Durkin informed Dickerson that the FBI had
obtained a search warrant for his apartment, prompting Dickerson to
change his statement sometime thereafter.

   In his amended statement, Dickerson admitted to being the getaway
driver in a series of bank robberies and identified Jimmy Rochester
as the actual bank robber. Following these statements, Dickerson was
read his Miranda rights and was placed formally under arrest.

   As a result of Dickerson’s confession, Rochester was apprehended
by the police and placed under arrest. At that time, Rochester admit-
ted to robbing eleven banks in Georgia, three banks in Virginia
(including the First Virginia Bank in Old Town, Alexandria), four
banks in Maryland, and an armored car in Maryland. Rochester also
stated that Dickerson was his getaway driver in each of the Maryland
and Virginia bank robberies and testified to that effect at Dickerson’s
trial three years later.

                                   B.

   On June 24, 1997, Dickerson was indicted by a federal grand jury
in the Eastern District of Virginia for one count of conspiracy, in vio-
lation of 18 U.S.C.A. § 371 (West 2000); three counts of aiding and
abetting bank robberies, in violation of 18 U.S.C.A. §§ 2113(a) and
(d) and 2 (West 2000); and three counts of aiding and abetting the use
of a firearm during a crime of violence, in violation of 18 U.S.C.A.
§§ 924(c) and 2. On May 19, 1997, Dickerson moved to suppress his
confession, the physical evidence seized in his apartment, physical
evidence seized in his car pursuant to a warrant-authorized search,
4                    UNITED STATES v. DICKERSON
and Rochester’s testimony, claiming that the identification was a
result of the unlawful confession.

   On July 1, 1997, the district court entered an order and memoran-
dum opinion granting Dickerson’s motion to suppress his confession
and the physical evidence seized from his apartment, but it denied
Dickerson’s motion to suppress Rochester’s testimony and the evi-
dence found in his car. Dickerson filed a motion seeking reconsidera-
tion of the district court’s order denying suppression of Rochester’s
testimony, arguing that Rochester’s testimony was tainted by Dicker-
son’s unlawful arrest, which the district court denied in an order and
accompanying memorandum opinion on August 4, 1997.

   On February 8, 1999, in an interlocutory appeal, we reversed the
district court’s order granting suppression of the confession and the
physical evidence seized from the apartment. On June 26, 2000, the
Supreme Court reinstated the district court’s decision to suppress
Dickerson’s confession. Upon remand to the district court, Dickerson
filed another motion for reconsideration of the district court’s order
denying suppression of Rochester’s testimony, again arguing that
Rochester’s testimony was tainted by Dickerson’s unlawful arrest,
which the district court denied without explanation.

   Following Dickerson’s trial, the jury returned a verdict finding
Dickerson guilty of one count of conspiracy, one count of aiding and
abetting a bank robbery, and one count of aiding and abetting the use
of a firearm during a crime of violence. Dickerson was found not
guilty of the remaining four counts. On January 5, 2001, Dickerson
was sentenced to 125 months imprisonment and three years of super-
vised release. On January 12, 2001, he filed a notice of appeal to this
Court.

                                  II.

   We first address Dickerson’s argument that the district court erred
by denying his motion to suppress Rochester’s testimony. Specifi-
cally, Dickerson contends that Rochester’s testimony should have
been excluded as "fruit of the poisonous tree" because the officers
were led to Rochester only through Dickerson’s identification of
                      UNITED STATES v. DICKERSON                          5
                                                                    1
Rochester, which followed Dickerson’s unconstitutional arrest. Wong
Sun v. United States, 371 U.S. 471, 488 (1963). We review the district
court’s application of the "fruit of the poisonous tree" doctrine de
novo, viewing the evidence in the light most favorable to the Govern-
ment, as the prevailing party below. United States v. Elie, 111 F.3d
1135, 1140 (4th Cir. 1997). We review the district court’s factual
findings made in the course of a suppression hearing for clear error.
See United States v. McKinnon, 92 F.3d 244, 246 (4th Cir. 1996).

   Dickerson first contends that his arrest violated the Fourth Amend-
ment because probable cause for the arrest was lacking. Probable
cause to justify an arrest arises when "facts and circumstances within
the officer’s knowledge . . . are sufficient to warrant a prudent person,
or one of reasonable caution, in believing, in the circumstances
shown, that the suspect has committed, is committing, or is about to
commit an offense." Michigan v. DeFillippo, 443 U.S. 31, 37 (1979);
see also Brinegar v. United States, 338 U.S. 160, 175-76 (1949)
("Probable cause exists where the facts and circumstances within the
officers’ knowledge and of which they had reasonably trustworthy
information [are] sufficient in themselves to warrant a man of reason-
able caution in the belief that an offense has been or is being commit-
ted.") (internal quotation marks omitted). Probable cause requires
more than "bare suspicion" but requires "less than evidence which
would justify condemnation or conviction." Brinegar, 338 U.S. at
175-76 (internal quotation marks omitted); United States v. Gray, 137
F.3d 765, 769 (4th Cir. 1998) (en banc). All of the circumstances
  1
    In its initial ruling on the admissibility of Rochester’s testimony, the
district court relied upon our decision in Elie, apparently construing
Dickerson’s argument as challenging Rochester’s testimony as being
tainted by Dickerson’s unlawfully obtained confession. Elie, 111 F.3d at
1144 (holding that the tainted fruits doctrine does not apply to derivative
evidence discovered as a result of statements taken in technical violation
of Miranda); (Memorandum Opinion dated August 4, 1997, at 2 ("In
light of the Fourth Circuit’s ground breaking decision in Elie, this argu-
ment is without merit.")). Both here and below, however, Dickerson has
contended that Rochester’s testimony is tainted because of Dickerson’s
unlawful arrest, as opposed to his unlawfully obtained confession. Nev-
ertheless, after conducting a de novo review of this issue, we conclude
that the district court did not err by denying Dickerson’s motion to sup-
press Rochester’s testimony.
6                     UNITED STATES v. DICKERSON
known to the officer at the time of the arrest are considered to evalu-
ate whether probable cause existed. See Taylor v. Waters, 81 F.3d
429, 434 (4th Cir. 1996).

   The Government has conceded that the district court found that
Dickerson was arrested when law enforcement officers escorted him
out of his apartment, and it has not challenged this factual finding on
appeal. (Appellee’s Br. at 22.) Reviewing the totality of the circum-
stances, we conclude that the officers had probable cause to support
Dickerson’s arrest when he was taken from his residence.2 First, the
officers had reliable information from an eyewitness establishing that
Dickerson’s car was used as the getaway vehicle in the bank robbery.
Stephen DeWitt, a probation officer for the Alexandria Juvenile
Court, witnessed the robber, later identified as Rochester, run down
the street holding a dark bag and get into the passenger side of a white
Oldsmobile Ciera. DeWitt recorded the license plate number from the
Ciera and provided it to the FBI. Using this license plate number, the
agents traced the Ciera to Dickerson and located his apartment, and
upon arriving at Dickerson’s apartment, observed the Ciera parked in
the vicinity. Additionally, the agents contacted Dickerson’s landlord
and ascertained that on January 27, Dickerson paid $1350 in cash for
back rent after missing three months of rent payments. Finally, the
agents saw a large amount of cash, later determined to be $552, on
Dickerson’s bed. Taken as a whole, these facts would lead a reason-
able person to believe that Dickerson had been involved in the Janu-
ary 24 bank robbery. See, e.g., Gray, 137 F.3d at 770; Taylor, 81 F.3d
at 434.

   Dickerson also argues that the arrest was unlawful because the offi-
cers arrested him in his home without a warrant, which, regardless of
the existence of probable cause, is unconstitutional under Payton v.
New York, 445 U.S. 573 (1980). See United States v. McCraw, 920
F.2d 224, 228 (4th Cir. 1990) ("An arrest warrant is always required
for an arrest inside the arrestee’s home, even when probable cause
exists, absent exigent circumstances.") (citing Payton v. New York,
    2
   The district court did not make a probable cause finding, but it did
note that it "strained credibility" to believe that the FBI would release
Dickerson in light of the information available to the FBI at the time of
Dickerson’s arrest. (J.A. at 86L n.3.)
                      UNITED STATES v. DICKERSON                         7
445 U.S. 573 (1980)). Having concluded that probable cause existed
at the time of the arrest, however, we need not resolve whether the
arrest violated Payton because, even assuming so, Rochester’s testi-
mony was not tainted by the alleged Fourth Amendment violation.

   As the Supreme Court held in New York v. Harris, 495 U.S. 14
(1990), where officers violate the Fourth Amendment by arresting a
suspect in his home without a warrant but have probable cause for the
arrest, the exclusionary rule does not bar the Government’s use of a
statement made by the suspect outside his home. Id. at 21. The ratio-
nale underlying Harris is clear: the subsequent statement given by the
defendant cannot fairly be said to have been caused by the illegality
of the arrest; thus, excluding the statement does not serve the purpose
of the rule rendering the conduct unlawful. See Harris, 495 U.S. at
20 ("[S]uppressing the statement taken outside the house would not
serve the purpose of the rule that made Harris’ in-house arrest ille-
gal."). This rationale is particularly compelling here, where there was
an intervening Miranda violation that was the direct cause of the
identification of Rochester. Because Dickerson does not claim, how-
ever, that the identification of Rochester is tainted by the Miranda
violation, and because the identification was not "the fruit of the fact
that the arrest was made in the house rather than someplace else," evi-
dence stemming from the identification is not subject to exclusion.
Harris, 495 U.S. at 20. Thus, the district court did not err by denying
Dickerson’s motion to suppress Rochester’s testimony.

                                   III.

   Dickerson next argues that the district court improperly instructed
the jury in several respects. First, he asserts that the district court
incorrectly responded to a jury question. Next, he contends that the
district court’s jury instruction regarding conspiracy was erroneous.
Finally, Dickerson argues that the district court improperly instructed
the jury on the "conjunctive charge, disjunctive proof" principle. The
district court is given wide latitude in formulating its jury instructions,
and, to the extent the instructions accurately state the controlling law,
they will be upheld. United States v. Hassouneh, 199 F.3d 175, 181
(4th Cir. 2000).
8                     UNITED STATES v. DICKERSON
                                    A.

   In response to a jury question wherein the jury asked, "If a person
brings a gun into their home that they know has been used in a crime,
does this constitute conspiracy?," the district court stated, "It could be
an act in furtherance of the conspiracy if you find there was a conspir-
acy and that Mr. Dickerson was a willing participant." (J.A. at 834-
35.) Dickerson argues that the district court’s response mischaracter-
ized the elements of a conspiracy because it suggested that an overt
act, standing alone, constitutes a conspiracy.

   Conspiracy requires proof of three elements: (1) an agreement
among the defendants to do something illegal; (2) knowing and will-
ing participation in the agreement; and (3) an overt act in furtherance
of the purpose of the agreement. United States v. Burgos, 94 F.3d
849, 857 (4th Cir. 1996) (en banc). The district court’s answer refer-
enced each element necessary to convict Dickerson of conspiracy.
Thus, we find no error with this aspect of the given response.

   Dickerson also argues that the district court’s response was
improper insofar as it indicated that the jury could find that his con-
cealment of the gun after the First Virginia Bank robbery on January
24 was an overt act of his conspiracy count, despite the fact that this
type of concealment was not and could not have been included in the
indictment as an overt act.3 See Grunewald v. United States, 353 U.S.
391, 405 (1957) (holding that acts of concealment, committed after
completion of the main objectives of the conspiracy, cannot constitute
overt acts for purposes of a conspiracy conviction). One of the overt
acts charged in the conspiracy count was a substantive bank robbery
offense, for which Dickerson was charged separately in Count 4 and
convicted. (J.A. at 75, 897.) Because the jury unanimously found
Dickerson guilty of an overt act charged in the conspiracy count, the
Government has established that any error in the district court’s
    3
   In the indictment, the Government alleged, "after defendant DICKER-
SON . . . robbed the First Virginia Bank and fled in DICKERSON’s car,
defendant DICKERSON kept the silver, semi-automatic .45 caliber
handgun used in the robbery." (J.A. at 76.) The First Virginia Bank rob-
bery was the last robbery referenced in the indictment; in fact, it occurred
three days before Dickerson’s arrest.
                      UNITED STATES v. DICKERSON                       9
response with respect to whether concealment could constitute an
overt act is harmless beyond a reasonable doubt. See United States v.
Hastings, 134 F.3d 235, 241 (4th Cir. 1998) (noting that where a
defendant timely objects to the giving of an erroneous instruction,
"the conviction may be affirmed only if the court is satisfied, beyond
a reasonable doubt, that the error was harmless."); Stitt v. United
States, 250 F.3d 878, 884-85 (4th Cir. 2001) (holding that the district
court’s continuing criminal enterprise jury instruction was erroneous
for failing to instruct the jury that it had to agree unanimously on the
three predicate violations but that the error was harmless because the
jury unanimously found Stitt guilty of the three predicate violations).

                                   B.

   Dickerson next claims that the trial court’s original jury instruction
regarding conspiracy was erroneous. The district court instructed the
jury as follows:

    If you should find beyond a reasonable doubt from the evi-
    dence in the case that the Government has proven the exis-
    tence of the conspiracy charged in the indictment, that
    during the existence of the conspiracy one of the overt acts
    alleged was knowingly done by one of the conspirators, in
    furtherance of some objective of the conspiracy, proof of the
    conspiracy offense charged is complete. It’s complete to
    every person found by the jury to have been willfully a
    member of the conspiracy at the time the overt act was com-
    mitted, as well as to any person who willfully joins the con-
    spiracy at a later time regardless of which of the
    conspirators did the overt act.

(J.A. at 799-800.)

   Dickerson attempts to isolate the first sentence of this instruction
without reference to the second sentence, arguing that the first sen-
tence omits the element of knowing and willing participation in the
agreement. "[J]ury instructions must be viewed in their entirety and
in context." United States v. Muse, 83 F.3d 672, 677 (4th Cir. 1996).
For this reason, "parts of the jury instruction may not be viewed in
isolation." United States v. Morrison, 991 F.2d 112, 116 (4th Cir.
10                     UNITED STATES v. DICKERSON
1993). The two sentences of this instruction, when read together, ade-
quately instructed the jury as to all three elements necessary to estab-
lish a conspiracy: (1) an agreement; (2) knowing and willing
participation in the agreement; and (3) an overt act in furtherance of
the purpose of the agreement. Burgos, 94 F.3d at 857. Accordingly,
Dickerson has not established error in the district court’s conspiracy
instruction.

                                    C.

   Dickerson argues that the district court’s "conjunctive charge, dis-
junctive proof" instruction was erroneous. Traditionally, a conjunctive
charge, disjunctive proof instruction is given to inform the jury that,
although an indictment may charge that a defendant committed an
offense in a number of different ways, the jury need find that the
defendant committed the offense in only one of the listed ways.
United States v. McGinnis, 783 F.2d 755, 757 (8th Cir. 1986); see
also United States v. Champion, 387 F.2d 561, 563 n.6 (4th Cir. 1967)
(providing that an indictment worded conjunctively under a statute
which uses disjunctive language may be disjunctively considered by
the jury and proof on any one of the allegations is sufficient to sustain
a conviction); Schad v. Arizona, 501 U.S. 624, 631-32 (1991) (stating
that jurors are not required to agree on a single means of commis-
sion). Dickerson contends that the district court’s instruction allowed
the jury to apply the conjunctive charge/disjunctive proof principle to
the elements of each offense rather than to the alternative means of
committing each offense.

     The district court instructed the jury as follows:

       [A]lthough the indictment may charge the defendant with
       committing an offense in several ways using conjunctive
       language, in other words, and, it’s sufficient if the Govern-
       ment proves the offense in the disjunctive, in other words,
       or.

          That is to say the jury may convict on a unanimous find-
       ing of any one of the elements of the conjunctively charged
       offense. Therefore, I instruct you, it’s not necessary for the
       Government to prove that the defendant did each of the
                     UNITED STATES v. DICKERSON                      11
    things named in the particular count of the indictment. It’s
    sufficient if the Government proves beyond a reasonable
    doubt that the defendant did one of the alternative acts as
    charged as long as you all agree the same paticular [sic]
    alternative act was committed.

(J.A. at 815 (emphasis added).) Again, we review jury instructions in
context and in their entirety. Muse, 83 F.3d at 677. The context of the
conjunctive charge, disjunctive proof instruction indicates that the
district court was referring to "elements," "alternative acts," and dif-
ferent "ways" of committing an offense as interchangeable terms in
that instruction. See Pierce v. Underwood, 487 U.S. 552, 564 (1988)
(noting that words can have different meaning depending on their
context); United States v. Jacquillon, 469 F.2d 380, 386 (5th Cir.
1972) ("The established rule of pleading in indictments is that such
elements are to be alleged in the conjunctive, even though the statute
is worded in the disjunctive. Since proof of either element would sup-
port a conviction, we find no merit in the appellant’s argument."
(emphasis added) (internal quotation marks omitted)).

   Further, when examining the jury instructions in their entirety, as
we must, it is apparent that the district court repeatedly informed the
jury of the need to agree on all of the elements of the charged
offenses. (J.A. at 801-02, 816-19.) When instructing the jury as to
each count in the indictment, the district court informed the jury each
time that the Government had the burden of "establishing each . . .
element [of the offense] by proof beyond a reasonable doubt." (J.A.
at 816-19.) To be sure, the conjunctive charge, disjunctive proof
instruction would have been clearer had the district court substituted
"alternative acts" for "elements." Nevertheless, when the term "ele-
ments" is read in context of the conjunctive charge, disjunctive proof
instruction and when the jury instructions are read in their entirety,
the instructions adequately state the controlling law. Thus, we reject
Dickerson’s challenges to the adequacy of the district court’s jury
instructions.

                                  IV.

   Dickerson next challenges the manner in which the district court
calculated his base offense level. Specifically, he argues that the dis-
12                   UNITED STATES v. DICKERSON
trict court erred when, at sentencing, it increased his base offense
level by two levels pursuant to United States Sentencing Guideline
§ 1B1.2(d) for conspiring to rob the Citizens National Bank in Bowie,
Maryland on January 8, 1997. In reviewing the application of the
United States Sentencing Guidelines, we examine factual determina-
tions for clear error and legal questions de novo. United States v.
Blake, 81 F.3d 498, 503 (4th Cir. 1996).

   Sentencing Guideline § 1B1.2(d) provides that "[a] conviction on
a count charging a conspiracy to commit more than one offense shall
be treated as if the defendant had been convicted on a separate count
of conspiracy for each offense that the defendant conspired to com-
mit." The application note states that when the verdict does not spec-
ify which offenses were the object of the conspiracy, "subsection (d)
should only be applied with respect to an object offense alleged in the
conspiracy count if the court, were it sitting as a trier of fact, would
convict the defendant of conspiring to commit that object offense."
U.S.S.G. § 1B1.2(d) cmt. note 4. Note 75 of Appendix C explains
that, when exercising its authority under § 1B1.2(d), the district
court’s decision is governed by a reasonable doubt standard. See
United States v. McKinley, 995 F.2d 1020, 1025-26 (11th Cir. 1993).

   Dickerson’s conspiracy charge listed eight robberies as object
offenses of the conspiracy. The jury’s general verdict of guilt on the
conspiracy count did not make clear which object offense(s) Dicker-
son was guilty of committing, except with respect to the First Virginia
Bank robbery, of which the jury expressly found Dickerson guilty.
Thus, under U.S.S.G. § 1B1.2(d), the district court was charged with
determining whether Dickerson’s guideline range should be increased
because, if the court were sitting as a trier of fact, it would convict
Dickerson of any of the other seven robberies listed in the indictment.

   The district court concluded that the other two robberies for which
Dickerson was charged and acquitted should not be included in the
offense range calculation. The remaining five bank robberies that
were charged as overt acts were not charged as substantive offenses.
With respect to four of these robberies, the district court found that
the evidence was insufficient to conclude that Dickerson conspired to
commit the robberies beyond a reasonable doubt. The district court
determined, however, the evidence was sufficient to conclude beyond
                     UNITED STATES v. DICKERSON                      13
a reasonable doubt that Dickerson conspired to commit the Citizens
National Bank robbery, and the court increased Dickerson’s base
offense level by two levels based on this finding.

   Dickerson argues that there was insufficient evidence of his
involvement in the Citizens National Bank robbery for a trier of fact
to conclude beyond a reasonable doubt that Dickerson conspired to
commit that robbery. The evidence linking Dickerson to the Citizens
National Bank robbery consisted of the testimony of two witnesses,
Andrew Saderholm, a mechanic who witnessed the robbery while he
was working at a nearby Merchant Tire store, and Rochester. Roches-
ter testified that Dickerson helped him rob the Citizens National
Bank. Saderholm testified that on the day of the robbery, he saw two
African-American men driving a 1986 white, four-door Oldsmobile
Cutlass Ciera, with D.C. dealer tags. He further testified that the two
men parked the car near the bank, directly in front of Saderholm’s
store, and that the parking spot, together with the behavior of the men,
was so unusual that he joked with his co-workers that the men were
"casing" the bank. (J.A. at 482.) According to Saderholm’s testimony,
he saw one of the men come out of the bank carrying a black knap-
sack, moving very quickly toward the car, and saw the car leave "at
a very high rate of speed." (J.A. at 485.)

   As the district court noted, Saderholm’s description of the car
matched the description of Dickerson’s car. The district court con-
cluded that Saderholm’s testimony placed Dickerson at the scene of
the Citizens National Bank robbery and corroborated Rochester’s tes-
timony directly implicating Dickerson in that robbery. Accordingly,
the district court determined that this corroboration rendered Roches-
ter’s testimony credible with respect to the Citizens National Bank
robbery, although it noted reasons to disbelieve other aspects of
Rochester’s testimony. The district court also noted that Dickerson
did not have an alibi for the date of the robbery. Dickerson argues that
this evidence is insufficient to support the district court’s finding
because Rochester’s testimony was inherently incredible; the pur-
ported corroboration was not probative, insofar as Dickerson testified
that he loaned his car to Rochester on occasion; and the district court
improperly switched the burden of proof to Dickerson by faulting him
for failing to provide an alibi.
14                    UNITED STATES v. DICKERSON
  "A finding is clearly erroneous when although there is evidence to
support it, the reviewing court on the entire evidence is left with the
definite and firm conviction that a mistake has been committed."
United States v. United States Gypsum Co., 333 U.S. 364, 395 (1948).
We may not reject the district court’s finding just because we might
have come to a different result on the same evidence. Anderson v.
Bessemer City, 470 U.S. 564, 574 (1985). Moreover, as the Supreme
Court stated in Anderson:

        [W]hen a trial judge’s finding is based on his decision to
     credit the testimony of one of two or more witnesses, each
     of whom has told a coherent and facially plausible story that
     is not contradicted by extrinsic evidence, that finding, if not
     internally inconsistent, can virtually never be clear error.

Id. at 575. In light of the evidence supporting the district court’s find-
ing, Dickerson has not demonstrated that the district court’s finding
was clearly erroneous.

   Similarly, Dickerson’s attempt to characterize the district court’s
comment regarding his failure to provide an alibi as an error of law
justifying reversal is unavailing. In response to the Government’s
question regarding Dickerson’s whereabouts on the date of the Citi-
zens National Bank robbery, Dickerson testified that he could not
remember what he was doing that day. (J.A. at 663.) In Adkins v. Bor-
denkircher, 674 F.2d 279 (4th Cir. 1982), overruled on other grounds
by Meadows v. Holland, 831 F.2d 279, 282 (4th Cir. 1987), the defen-
dant placed alibi evidence before the jury, and the district court
instructed the jury that the defendant had the burden of persuasion to
prove the existence of the alibi. We held that no burden of persuasion
could be placed upon the defendant to prove his alibi to the jury’s sat-
isfaction because alibi is not an affirmative defense. See id. While it
is certainly true that, under Adkins, the Government bears the burden
of disproving the defendant’s proffered alibi to prove the elements of
the crime charged, Adkins did not hold that, once a jury is satisfied
that the Government has met this burden, the lack of alibi is nonethe-
less improper circumstantial evidence of guilt. To the contrary, the
trier of fact is entitled to review all of the evidence, including the
defendant’s testimony regarding an alibi or lack thereof, to determine
whether the Government has proved all of the elements of the crime
                      UNITED STATES v. DICKERSON                        15
beyond a reasonable doubt. Frye v. Procunier, 746 F.2d 1011, 1013
(4th Cir. 1984) (holding, where a defendant asserts an alibi, "alibi evi-
dence is properly considered along with all the other evidence at
trial"); United States v. Hicks, 748 F.2d 854, 859 (4th Cir. 1984)
("Unquestionably the jury could find that Hicks’ [alibi] statement at
the time of his arrest was untruthful, that he had no alibi, and that he
was guilty as charged." (emphasis added)); Lord v. Wood, 184 F.3d
1083, 1088 (9th Cir. 1999) (noting, where a defendant’s statement
that he did not have an alibi was part of the government’s case, that
proof against defendant included lack of alibi); Jenner v. Class, 79
F.3d 736, 741 (8th Cir. 1996) (stating, where defendant presented an
alibi defense, that prosecutor was entitled to refer to lack of alibi in
arguments to the jury). Accordingly, the district court’s consideration
of Dickerson’s testimony that he had no alibi for the date in question
did not impermissibly shift the burden of proof under Adkins or other-
wise constitute error.

                                    V.

   Finally, Dickerson argues that the district court erred by refusing
to grant a downward departure based upon Dickerson’s lengthy
period of pre-trial home arrest. In declining to grant this downward
departure, the district court stated, "let me just say as to departure, the
Court realizes it can depart upwards or downwards on a given case
depending on the circumstances and the law." (J.A. at 880.) It recog-
nized U.S.S.G. § 5K2.0 as a basis for its authority to depart, stating,
"where the circumstances and consequences of a case are ‘atypical’
or ‘unusual’ and therefore fall outside the guideline’s heartland of
cases." (J.A. at 881.) It then found that "[a] three year and eight month
period of home arrest, while quite lengthy, is not atypical or unusual
circumstances that warrants a downward departure." (J.A. at 881.)

   A district court’s refusal to depart pursuant to § 5K2.0 is not
reviewable unless it was based on the district court’s "mistaken
impression that it lacked the authority to depart." United States v.
Matthews, 209 F.3d 338, 352 (4th Cir. 2000). Despite the district
court’s explicit recognition of its authority to depart, Dickerson
argues that the the district court’s refusal to depart is reviewable
because it was based on the belief that the court lacked the authority
to depart. After concluding that Dickerson’s home detention did not
16                   UNITED STATES v. DICKERSON
warrant departure under § 5K2.0, the district court stated, "[t]he
defendant has offered no authority in the sentencing guidelines or
Fourth Circuit precedent that would permit a downward departure to
account for the three years of home detention he served. Without such
authority, the Court may not depart downward because the defendant
was on home confinement for three years prior to the trial." (J.A. at
882.) We conclude that the best reading of the entire passage is that
the district court recognized its authority to depart under § 5K2.0 but
declined to do so because, under its view of this Circuit’s precedent,
the length of Dickerson’s home detention was not atypical or unusual.
Thus, the district court’s refusal to depart downward is not review-
able.

                                 VI.

   For the foregoing reasons, Dickerson’s convictions and sentence
are

                                                         AFFIRMED.